[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
This action is in two counts. The first count claims an indebtedness by virtue of promissory note and seeks foreclosure of real property.
The second count claims a fraudulent conveyance.
The motion and affidavit address only the first count of the complaint.
The complaint alleges that the defendant gave to the plaintiff a promissory note and that the note is in default by virtue of failure of the defendant to make monthly payments since May 1991. The defendant, in his answer of December 5, 1991 admits those allegations. The supporting affidavit filed by the plaintiff August 11, 1993 in support of the motion supports those allegations. The defendant submits no opposing affidavits or other evidence, nor did the defendant oppose the motion by oral argument or brief.
There is no genuine issue as to non-payment of the promissory note. The court enters judgment for the plaintiff as to liability only, as concerns the promissory note alleged lin [in] the first count of the complaint. The CT Page 974 matter is to be set down for hearing as to the amount of damages (Practice Book 385).
L. Paul Sullivan, J.